UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-2170



DIANE S. SHERMAN,

                                               Plaintiff - Appellant,

          versus


BELL ATLANTIC-VIRGINIA, INCORPORATED,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Tommy E. Miller, Magistrate
Judge. (CA-99-2132-2)


Submitted:   December 18, 2002             Decided:   January 21, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Diane S. Sherman, Appellant Pro Se. Betty S.W. Graumlich, George
William Norris, Jr., MCSWEENEY & CRUMP, P.C., Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Diane S. Sherman seeks to appeal an order entered on September

24, 2002.    The district court docket sheet reveals that there was

no order entered on or about that date.   To the extent that Sherman

seeks to appeal the magistrate judge’s order* denying relief on her

motion for relief from judgment pursuant to Fed. R. Civ. P.

60(b)(3), we dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

        Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The magistrate judge’s order was entered on the docket on

January 30, 2002.     The notice of appeal was filed on October 4,

2002.    Because Sherman failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.    We deny Sherman’s motions for appointment of

counsel, to consolidate with Appeal No. 02-2162, and to correct the


     *
       This case was decided by a magistrate judge upon consent of
the parties under 28 U.S.C. § 636(c)(1) (2000).


                                  2
record and deny her motion to expedite consideration of this appeal

as moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3